Conviction for theft of sheep; punishment, two years in the penitentiary.
There are four bills of exception. The first complains of the refusal of the court to quash the summons of four talesmen brought in to complete the jury. The ground of the motion to quash was that the sheriff was prejudiced against the accused and had taken an interest in his prosecution, and was offered a reward by the Goat and Sheep Raisers Association for his conviction. The court heard evidence, which is incorporated in the record. The sheriff admitted that he had assisted the prosecuting attorney in the selection of a jury. We do not regard this as anything out of line or *Page 8 
improper. He denied having been offered any reward by the Goat and Sheep Raisers Association or anyone else. No suggestion appears in the record that any improper person was summoned. The matter presents no error.
Bill of exceptions No. 2 complains of the overruling of the motion for continuance. The testimony adduced upon the trial wholly failed to show any materiality in the testimony of the absent witness, and this point is not even briefed on behalf of appellant.
Bill of exceptions No. 3 complains of the refusal of a peremptory instruction of not guilty. We deem the refusal of the request entirely in accordance with the record.
Bill No. 4 complains of the refusal of a new trial sought on the ground, as stated in the motion, that one of the jurors who sat upon the trial of the case could not read and write the English language. No testimony appears either by way of statement of facts or in a bill of exceptions supporting the correctness of this ground of the motion. The motion itself is but a pleading. The matter was raised for the first time after verdict, and no effort was made to show injury. Martinez v. State, 57 S.W. Rep. 839; Leeper v. State, 29 Texas Crim. App. 63; Williamson v. State, 36 Tex.Crim. Rep.. The evidence amply supports the verdict and judgment.
No error appearing, the judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.